DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/31/21 did not comply with 37 CFR 1.98(a)(3)(i) because it did not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. In particular, no English language explanation or translation was given for DE 102015203213 A1 included in the “FOREIGN PATENT DOCUMENTS” section. As a courtesy for applicant, examiner has reviewed this reference anyway and attached an English language copy of the reference herein.

Claim Objections
Claims 1, 12 and 19-20 are objected to because of the following informalities:
In claim 1, “memory that stores computer-executable instructions” should be “a memory that stores computer-executable instructions”
In claims 1, 12 and 19, “the damage accumulation information specifies environmental conditions” should be “the damage accumulation information specifying environmental conditions”
In claims 12 and 20, “the normalized damage accumulation information accounts for a variation” should be “the normalized damage accumulation information accounting for a variation”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 4, 12, 15 and 19 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are:
“data logger being configured to monitor” in claims 1, 12 and 19
“scanning device that scans” in claims 4 and 15
Because these claim limitation are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“data logger”: applicant discloses that the data logger may be a battery powered device (See at least paragraph [0032] in applicant’s specification). The data logger therefore takes the form of physical hardware.
“scanning device”: applicant discloses that the scanning device may be a physical device which is physically connected to the data logger to exchange signals (See at least paragraph [0033] in applicant’s specification). The scanning device therefore takes the form of physical hardware.
Accordingly, sufficient structure is recited in the specification to clarify the form taken by each of the above components and no 112(b) rejection is given. Therefore, no further action is required by applicant with respect to this 112(f) interpretation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of receiving damage accumulation information for a vehicle module, calibrating the damage accumulation information based on fleetwide damage accumulation information to generate normalized information accounting for the proximity of a data logger to the vehicle module and generating a maintenance schedule based on the normalized information. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A computing system, comprising: 
a processor; and 
memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: 
receiving damage accumulation information from a data logger of an autonomous vehicle, the data logger being configured to monitor an electronic module of the autonomous vehicle, the damage accumulation information specifies environmental conditions to which the electronic module has been exposed over time; 
calibrating the damage accumulation information from the data logger based on fleet-wide damage accumulation information to generate normalized damage accumulation information that accounts for a variation in placement of the data logger relative to the electronic module in the autonomous vehicle; 
generating a predicted maintenance schedule for the electronic module of the autonomous vehicle based upon the normalized damage accumulation information; and 
outputting, from the computing system, the predicted maintenance schedule for the electronic module.
The claim recites a computing system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of receiving damage accumulation information for a vehicle module, calibrating the damage accumulation information based on fleetwide damage accumulation information to generate normalized information accounting for the proximity of a data logger to the vehicle module and generating a maintenance schedule based on the normalized information, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. For example, a user could gather the recited data from a pre-recorded table, mentally or manually perform the calculations for the calibration, and write up a schedule based on the calculations (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processor which executes computer-executable instructions and a data logger, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Furthermore, the additional step of outputting the predicted maintenance schedule is merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the abstract idea into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor (See at least paragraph [0028] in applicant’s specification) and data logger (See at least paragraph [0032] in applicant’s specification) are described in applicant’s specification as merely general purpose computer components. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The computing system of claim 1, wherein the data logger is a battery powered device that is retrofitted to the electronic module in the autonomous vehicle.  
However, merely specifying additional generic features of the data logger does not change that a user could mentally or manually perform the functions of the data logger. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The computing system of claim 1, wherein the data logger is a battery powered device included in the autonomous vehicle within proximity to the electronic module.  
However, merely specifying additional generic features of the data logger does not change that a user could mentally or manually perform the functions of the data logger. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The computing system of claim 1, wherein the damage accumulation information from the data logger is received from a scanning device that scans the data logger for the damage accumulation information.  
However, the recitation of generic computer components is not adequate to integrate the abstract idea into a practical application. The scanning device is disclosed in at least paragraph [0033] of applicant’s specification as merely a general purpose computer component. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping, and the components do not function any different together as each component would alone.

Regarding claim 5, applicant recites The computing system of claim 1, wherein the environmental conditions to which the electronic module has been exposed over time monitored by the data logger comprise logged temperatures to which the electronic module of the autonomous vehicle has been exposed over time.  
However, a user can read temperature values out of a table or record of the historic data and perform calculations accordingly. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The computing system of claim 1, wherein the environmental conditions to which the electronic module has been exposed over time monitored by the data logger comprise logged humidity levels to which the electronic module of the autonomous vehicle has been exposed over time.  
However, a user can read humidity values out of a table or record of the historic data and perform calculations accordingly. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The computing system of claim 1, wherein the environmental conditions to which the electronic module has been exposed over time monitored by the data logger comprise logged voltages to which the electronic module of the autonomous vehicle has been exposed over time.  
However, a user can read voltage values out of a table or record of the historic data and perform calculations accordingly. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The computing system of claim 1, wherein the environmental conditions to which the electronic module has been exposed over time monitored by the data logger comprise logged currents to which the electronic module of the autonomous vehicle has been exposed over time.  
However, a user can read electrical current values out of a table or record of the historic data and perform calculations accordingly. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The computing system of claim 1, wherein the electronic module comprises one of a power failure detector of the autonomous vehicle, a sensor of the autonomous vehicle, or a mechanical system controller of the autonomous vehicle.  
However, specifying the type of module does not change that a user could mentally or manually acquire and process data describing its behavior and condition. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The computing system of claim 1, wherein the predicted maintenance schedule for the electronic module of the autonomous vehicle is further generated based on a damage accumulation model for a type of the electronic module, the damage accumulation model being based on a statistical analysis of the fleet-wide damage accumulation information.
However, a user could mentally or manually perform the above recited statistical analyses given the fleetwide data and type of the observed electronic module. Therefore, the additional limitations do not integrate the judicial exception into a practical application.
  
Regarding claim 11, applicant recites The computing system of claim 10, wherein the damage accumulation model is updated as additional fleet-wide damage accumulation information is collected.  
However, a user can mentally or manually update a model after acquiring additional data. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites A method performed by a computing system, comprising: 
receiving damage accumulation information from a data logger of an autonomous vehicle, the data logger being configured to monitor an electronic module of the autonomous vehicle, the damage accumulation information specifies environmental conditions to which the electronic module has been exposed over time; 
calibrating the damage accumulation information from the data logger based on fleet-wide damage accumulation information to generate normalized damage accumulation information, the normalized damage accumulation information accounts for a variation in placement of the data logger relative to the electronic module in the autonomous vehicle; 
generating a predicted maintenance schedule for the electronic module of the autonomous vehicle based upon the normalized damage accumulation information; and 
outputting, from the computing system, the predicted maintenance schedule for the electronic module.  
The claim recites a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of receiving damage accumulation information for a vehicle module, calibrating the damage accumulation information based on fleetwide damage accumulation information to generate normalized information accounting for the proximity of a data logger to the vehicle module and generating a maintenance schedule based on the normalized information, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. For example, a user could gather the recited data from a pre-recorded table, mentally or manually perform the calculations for the calibration, and write up a schedule based on the calculations (Prong one: YES, recites an abstract idea).
Other than reciting the use of a computing system, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Furthermore, the additional step of outputting the predicted maintenance schedule is merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the abstract idea into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computing system is described in at least paragraph [0028] of applicant’s specification as merely general purpose computer components. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 13, applicant recites The method of claim 12, wherein the data logger is a battery powered device that is retrofitted to the electronic module in the autonomous vehicle.  
However, merely specifying additional generic features of the data logger does not change that a user could mentally or manually perform the functions of the data logger. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The method of claim 12, wherein the data logger is a battery powered device included in the autonomous vehicle within proximity to the electronic module.  
However, merely specifying additional generic features of the data logger does not change that a user could mentally or manually perform the functions of the data logger. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The method of claim 12, wherein the damage accumulation information from the data logger is received from a scanning device that scans the data logger for the damage accumulation information.  
However, the recitation of generic computer components is not adequate to integrate the abstract idea into a practical application. The scanning device is disclosed in at least paragraph [0033] of applicant’s specification as merely a general purpose computer component. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping, and the components do not function any different together as each component would alone.

Regarding claim 16, applicant recites The method of claim 12, wherein the environmental conditions to which the electronic module has been exposed over time monitored by the data logger comprise at least one of temperature, humidity, vibration, voltage, or current.  
However, a user can read temperature, humidity, vibration, voltage, and electrical current values out of a table or record of the historic data and perform calculations accordingly. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The method of claim 12, wherein the electronic module comprises one of a power failure detector of the autonomous vehicle, a sensor of the autonomous vehicle, or a mechanical system controller of the autonomous vehicle.  
However, specifying the type of module does not change that a user could mentally or manually acquire and process data describing its behavior and condition. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The method of claim 12, wherein the predicted maintenance schedule for the electronic module of the autonomous vehicle is further generated based on a damage accumulation model for a type of the electronic module, the damage accumulation model being based on a statistical analysis of the fleet-wide damage accumulation information.  
However, a user could mentally or manually perform the above recited statistical analyses given the fleetwide data and type of the observed electronic module. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites A method performed by a computing system, comprising: 
receiving damage accumulation information from a data logger of an autonomous vehicle, the data logger being configured to monitor an electronic module of the autonomous vehicle, the damage accumulation information specifies environmental conditions to which the electronic module has been exposed over time, the data logger being a battery powered device; 
generating a predicted maintenance schedule for the electronic module of the autonomous vehicle based upon the damage accumulation information from the data logger and a damage accumulation model for a type of the electronic module, the damage accumulation model being based on a statistical analysis of fleet-wide damage accumulation information; and 
outputting, from the computing system, the predicted maintenance schedule for the electronic module.  
The claim recites a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of receiving damage accumulation information for a vehicle module and generating a maintenance schedule based on the damage accumulation information and fleetwide information, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. For example, a user could gather the recited data from a pre-recorded table and write up a schedule based on the data (Prong one: YES, recites an abstract idea).
Other than reciting the use of a computing system, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Furthermore, the additional step of outputting the predicted maintenance schedule is merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the abstract idea into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computing system is described in at least paragraph [0028] of applicant’s specification as merely general purpose computer components. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 20, applicant recites The method of claim 19, further comprising: calibrating the damage accumulation information from the data logger based on the fleet-wide damage accumulation information to generate normalized damage accumulation information, the normalized damage accumulation information accounts for a variation in placement of the data logger relative to the electronic module in the autonomous vehicle, the predicted maintenance schedule for the electronic module of the autonomous vehicle being based on the normalized damage accumulation information.
However, a user could mentally or manually observe collected data describing a fleet and normalize the damage accumulation information with respect to the fleetwide data, where the fleetwide data describes the proximity between the data logger and the module being observed. Furthermore, a user could mentally or manually generate a maintenance schedule based off of the normalized damage accumulation information. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Minter et al. (US 20170278312 A1) in view of Coverdill (US 5802545 A), hereinafter referred to as Minster and Coverdill, respectively.
Regarding claim 19, Minster discloses A method performed by a computing system (See at least [Minster, 0089]), comprising: 
receiving damage accumulation information from a data logger of an autonomous vehicle, the data logger being configured to monitor an electronic module of the autonomous vehicle (See at least Fig. 2 in Minster: Minster discloses that at step S220 a vehicle may transmit a maintenance request to a maintenance entity [See at least Minster, 0061-0063]. Minster further discloses that maintenance conditions may be indicative of electronic module maintenance, such as oxygen sensor failure [See at least Minster, 0048] or battery replacement [See at least Minster, 0038]), the damage accumulation information specifies environmental conditions to which the electronic module has been exposed over time (Minster discloses that the maintenance need prediction algorithm may include capturing several real sensor values (e.g., s1, s2, s3, etc. at times, t1-t3, respectively) for a component of the autonomous vehicle to approximate a date and/or time, t.sub.n, that the sensor values for the component may arrive at the schedule maintenance value, s.sub.m [See at least Minster, 0057]. It will be appreciated that during the span of t1-t3, the module being monitored must have been exposed to one or more environmental conditions, since the sensor must be present in an environment internal or external to the vehicle); 
generating a predicted maintenance schedule for the electronic module of the autonomous vehicle (Minster discloses wherein the processor further identifies a future date or future date range for maintenance [See at least Minster, 0056-0057]) based upon the damage accumulation information from the data logger and a damage accumulation model for a type of the electronic module (Minster discloses that the interpolated future data for maintenance may be determined based on sensor values for particular components and one or more maintenance threshold values [See at least Minster, 0056-0057]), the damage accumulation model being based on a statistical analysis of fleet-wide damage accumulation information (Minster discloses that a predetermined maintenance schedule, which itself comprises one or more component thresholds, is based on historical operations of a fleet of similar autonomous vehicles for the component of the autonomous vehicle [See at least Minster, 0056]. Minster further discloses that the interpolation is based on the historical operations of the autonomous vehicle and the predetermined maintenance schedule for the component derived from the historical operations of the fleet [See at least Minster, 0056]); and 
outputting, from the computing system, the predicted maintenance schedule for the electronic module (See at least Fig. 2 in Minster: Minster discloses that at step 210, in response to interpreting comparing the vehicle maintenance data (e.g., sensed data) to a severity database, the autonomous device is able to identify or select a severity level indicating how soon the maintenance need may need to be addressed, generate a priority score, and transmit the severity level and priority score to an external maintenance entity [See at least Minster, 0059]).
However Minster does not explicitly disclose the system wherein the data logger is a battery powered device.
However, Coverdill does teach where a data logger of a vehicle is a battery powered device (See at least Fig. 5 in Coverdill: Coverdill teaches that the data logging unit for a vehicle includes a power supply 190, which includes a chip that supplies power to the microcontroller from either the vehicle battery or a lithium battery or other back up power supply [See at least Coverdill, Col 7, lines 22-26]). Both Coverdill and Minster teach utilizing data loggers in vehicles. However, only Coverdill explicitly teaches where the data logger may be powered by a battery.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle data logger of Minster to also be powered by a battery, as in Coverdill. Doing so provides a reliable auxiliary source of power to the data logger in the event that a primary power source is unavailable (See at least [Coverdill, Col 7, lines 22-26]).

Allowable Subject Matter
Claims 1-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claims 1-18, the closest prior art of record is Minter et al. (US 20170278312 A1) in view of Hehn et al. (US 20210168496 A1), hereinafter referred to as Hehn. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 12, Minster discloses A computing system (See at least [Minster, 0089]), comprising: 
a processor (See at least [Minster, 0089]); and 
memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts (See at least [Minster, 0089]) comprising: 
receiving damage accumulation information from a data logger of an autonomous vehicle, the data logger being configured to monitor an electronic module of the autonomous vehicle (See at least Fig. 2 in Minster: Minster discloses that at step S220 a vehicle may transmit a maintenance request to a maintenance entity [See at least Minster, 0061-0063]. Minster further discloses that maintenance conditions may be indicative of electronic module maintenance, such as oxygen sensor failure [See at least Minster, 0048] or battery replacement [See at least Minster, 0038]), the damage accumulation information specifies environmental conditions to which the electronic module has been exposed over time (Minster discloses that the maintenance need prediction algorithm may include capturing several real sensor values (e.g., s1, s2, s3, etc. at times, t1-t3, respectively) for a component of the autonomous vehicle to approximate a date and/or time, t.sub.n, that the sensor values for the component may arrive at the schedule maintenance value, s.sub.m [See at least Minster, 0057]. It will be appreciated that during the span of t1-t3, the module being monitored must have been exposed to one or more environmental conditions, since the sensor must be present in an environment internal or external to the vehicle); and
calibrating the damage accumulation information from the data logger (Minster discloses that the interpolated future data for maintenance may be determined based on sensor values for particular components and one or more maintenance threshold values [See at least Minster, 0056-0057]) based on fleet-wide damage accumulation information to generate normalized damage accumulation information (Minster discloses that a predetermined maintenance schedule, which itself comprises one or more component thresholds, is based on historical operations of a fleet of similar autonomous vehicles for the component of the autonomous vehicle [See at least Minster, 0056]. Minster further discloses that the interpolation is based on the historical operations of the autonomous vehicle and the predetermined maintenance schedule for the component derived from the historical operations of the fleet [See at least Minster, 0056]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests where the normalized damage accumulation information from the fleet-wide data accounts for a variation in placement of the data logger relative to the electronic module in the autonomous vehicle (emphasis added).
In order for a reference to read on the above bolded emphasized limitations, the reference would have to disclose not just where a data logger’s data is calibrated with respect to a fleet, but also where the calibration derived from the fleet data accounts for variations in physical placement of the data logger with respect to the electronic module that the data logger is monitoring. However, none of the prior art of record discusses variable placement of the data logger with respect to the module being monitored by it in the context of a fleet.
Minster comes close to teaching this limitation, since Minster discloses utilizing fleet data to calibrate damage data for a module in general to better project when the module will need to be serviced (See at least [Minster, 0056]). However, there is no mention in Minster of variable placement of the data logger with respect to the module being monitored by it in any vehicle, let alone in the context of the fleet
Hehn also comes close to teaching this limitation. Hehn teaches a vehicle system wherein a microphone helps a system locate sounds which indicate malfunctions of vehicle components (See at least [Hehn, 0035]). Hehn further teaches that malfunction detection may be improved using sound samples measured in a distributed manner (at different positions and locations) (See at least [Hehn, 0042]). However, the different positions and locations of [Hehn, 0042] refer to different positions and locations of the vehicle, not different positions and locations of the measuring and measured components within the vehicle. There is no mention in Hehn about the distance between the controller performing the monitoring and the component being monitored, unlike the claimed invention.
Accordingly, none of the prior art of record is in the field of endeavor of accounting for variations in physical placement of a data logger with respect to an electronic module that the data logger is monitoring in the context of calibration of data from one or more vehicles in a fleet. It would not have been obvious to combine Minster, Hehn, or any other prior art of record to arrive at this limitation.
Furthermore, it consequently would not have been obvious to combine any of the prior art of record to teach:
generating a predicted maintenance schedule for the electronic module of the autonomous vehicle based upon the normalized damage accumulation information; and 
outputting, from the computing system, the predicted maintenance schedule for the electronic module.
	This is because these limitations depend from the bolded emphasized limitation.
	Accordingly, claims 1 and 12 and their dependents are objected to for containing allowable subject matter.

For claim 20, the closest prior art of record is Minter et al. (US 20170278312 A1) in view of Coverdill (US 5802545 A) in further view of Hehn et al. (US 20210168496 A1). The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 20, Minster in view of Coverdill teaches The method of claim 19, further comprising: 
calibrating the damage accumulation information from the data logger (Minster discloses that the interpolated future data for maintenance may be determined based on sensor values for particular components and one or more maintenance threshold values [See at least Minster, 0056-0057]) based on the fleet-wide damage accumulation information to generate normalized damage accumulation information (Minster discloses that a predetermined maintenance schedule, which itself comprises one or more component thresholds, is based on historical operations of a fleet of similar autonomous vehicles for the component of the autonomous vehicle [See at least Minster, 0056]. Minster further discloses that the interpolation is based on the historical operations of the autonomous vehicle and the predetermined maintenance schedule for the component derived from the historical operations of the fleet [See at least Minster, 0056]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method wherein the normalized damage accumulation information accounts for a variation in placement of the data logger relative to the electronic module in the autonomous vehicle, the predicted maintenance schedule for the electronic module of the autonomous vehicle being based on the normalized damage accumulation information (emphasis added).
In order for a reference to read on the above bolded emphasized limitations, the reference would have to disclose not just where a data logger’s data is calibrated with respect to a fleet, but also where the calibration derived from the fleet data accounts for variations in physical placement of the data logger with respect to the electronic module that the data logger is monitoring. However, none of the prior art of record discusses variable placement of the data logger with respect to the module being monitored by it in the context of a fleet.
Minster comes close to teaching this limitation, since Minster discloses utilizing fleet data to calibrate damage data for a module in general to better project when the module will need to be serviced (See at least [Minster, 0056]). However, there is no mention in Minster of variable placement of the data logger with respect to the module being monitored by it in any vehicle, let alone in the context of the fleet
Hehn also comes close to teaching this limitation. Hehn teaches a vehicle system wherein a microphone helps a system locate sounds which indicate malfunctions of vehicle components (See at least [Hehn, 0035]). Hehn further teaches that malfunction detection may be improved using sound samples measured in a distributed manner (at different positions and locations) (See at least [Hehn, 0042]). However, the different positions and locations of [Hehn, 0042] refer to different positions and locations of the vehicle, not different positions and locations of the measuring and measured components within the vehicle. There is no mention in Hehn about the distance between the controller performing the monitoring and the component being monitored, unlike the claimed invention.
Accordingly, none of the prior art of record is in the field of endeavor of accounting for variations in physical placement of a data logger with respect to an electronic module that the data logger is monitoring in the context of calibration of data from one or more vehicles in a fleet. It would not have been obvious to combine Minster, Hehn, or any other prior art of record to arrive at this limitation.
Claim 20 is therefore objected to for containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668